DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17 and 19 is/are rejected under 35 U.S.C. 102(A1) as being anticipated by Hertkon et al. (US 2013/0264598 A1).
Regarding Claim 1, Hertkorn (Fig. 1A-1B) discloses a structure, comprising: 
a first material layer (2, 3; “GaN buffer layer 2”  “Si-doped GaN”); 
a second material layer (5 “a Si-doped GaN cover layer 5”); and 
a stress relaxation layer having a thickness of 0.5 nm (4; “a silicon nitride layer as 4 produced with a thickness of 0.5 nm”) or less located between the first material layer (2, 3) and the second material layer (5) [0057].
Examiner notes that “a stress relaxation” is a functional language.
 While features of an apparatus may be recited either structurally or functionally, claim directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429,1431-32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). 
The Examiner notes that since etching stop layer 4 of Hertkorn is substantially identical in structure and composition to claimed a stress relaxation layer. Therefore, layer 4 would similarly function as a stress relaxation layer.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). (MPEP 2112.01 (I))

Regarding Claim 2, Hertkorn (Fig. 1A-1B) discloses the structure of claim 1, wherein 
the stress relaxation layer (4) comprises a dielectric layer (SiN).

Regarding Claim 3, Hertkorn (Fig. 1A-1B) discloses the structure of claim 2, wherein 
the structure comprises a light emitting diode (LED) (“light -emitting diode chip”).

Regarding Claim 4, Hertkorn (Fig. 1A-1B) discloses the LED of claim 3, wherein: 
the first material layer (2, 3) comprises a semiconductor buffer layer (“GaN buffer layer 2”); 
the second material layer comprises n-doped semiconductor material layer (“a Si-doped GaN cover layer 5”); and
the stress relaxation layer (4) is located between the semiconductor buffer layer (2, 3) and the n-doped semiconductor material layer (5).

Regarding Claim 5, Hertkorn (Fig. 1A-1B) discloses the LED of claim 4, further comprising: 
a p-doped semiconductor material layer (7; “p-doped AlGaN capping layer”); and 
an active region (6; an electromagnetic radiation (especially green or blue light) generating layer 6 comprising a multi-quantum well structure having a plurality of InGaN quantum wells”)  disposed between the n-doped semiconductor layer (5) and the p-doped semiconductor layer (7).

Regarding Claim 6, Hertkorn (Fig. 1A-1B) discloses the LED of claim 4, wherein 
the semiconductor buffer layer (2,3) and the n-doped semiconductor material layer (5) comprise a III-nitride semiconductor material (GaN).

Regarding Claim 7, Hertkorn (Fig. 1A-1B) discloses the LED of claim 6, wherein 
the semiconductor buffer layer (2, 3) comprises a III-nitride semiconductor material (GaN), and the n-doped semiconductor material layer comprises n-doped gallium nitride (“a Si-doped GaN”).

Regarding Claim 9, Hertkorn (Fig. 1A-1B) discloses the LED of claim 7, wherein 
the stress relaxation layer (4)  comprises silicon nitride (“silicon nitride”).

Regarding Claim 10, Hertkorn (Fig. 1A-1B) discloses the LED of claim 1, wherein 
the stress relaxation layer has a thickness of 0.2 nm to 0.5 nm (“a silicon nitride layer as 4 produced with a thickness of 0.5 nm”).

Regarding Claim 11, Hertkorn (Fig. 1A-1B) discloses the method, comprising:
forming a first material layer (2, 3; “GaN buffer layer 2”  “Si-doped GaN”); 
forming a stress relaxation layer having a thickness of 0.5 nm or less (4; “a silicon nitride layer as 4 produced with a thickness of 0.5 nm”); and 
forming a second material layer (5 “a Si-doped GaN cover layer 5”) on the stress relaxation layer (4).

Regarding Claim 12, Hertkorn (Fig. 1A-1B) discloses the method of claim 11, wherein 
the stress relaxation layer (4) comprises a dielectric layer (SiN).

Regarding Claim 13, Hertkorn (Fig. 1A-1B) discloses the method of claim 12, wherein the structure comprises a light emitting diode (LED) (“light-emitting diode chip”).

Regarding Claim 14, Hertkorn (Fig. 1A-1B) discloses the method of claim 13, wherein: 
the first material layer (2, 3) comprises a semiconductor buffer layer (“GaN buffer layer 2”); 
the second material layer (5) comprises n-doped semiconductor material layer (“a Si-doped GaN cover layer 5”); and
the stress relaxation layer (4) is located between the semiconductor buffer layer (2, 3) and the n-doped semiconductor material layer (5).

Regarding Claim 15, Hertkorn (Fig. 1A-1B) discloses the method of claim 14, further comprising: 
forming an active region over the n-doped semiconductor material layer (5); and
forming a p-doped semiconductor material layer (7; “p-doped AlGaN capping layer”) over the active region (6).

Regarding Claim 16, Hertkorn (Fig. 1A-1B) discloses the method of claim 14, wherein 
the semiconductor buffer layer (2, 3) and the n-doped semiconductor material layer (5) comprise a III-nitride semiconductor material (GaN).

Regarding Claim 17, Hertkorn (Fig. 1A-1B) discloses the method of claim 16, wherein 
the semiconductor buffer layer (2, 3) comprises undoped gallium nitride (“GaN buffer layer 2”) and the n-doped semiconductor material layer comprises n-doped gallium nitride (“Si-doped GaN cover layer 5”).


Regarding Claim 19, Hertkorn (Fig. 1A-1B) discloses the method of claim 17, wherein 
the stress relaxation layer (4) comprises silicon nitride (“a silicon nitride layer”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hertkon et al. (US 2013/0264598 A1).
Regarding Claim 8, Hertkorn (Fig. 1A-1B) discloses the LED of claim 7, wherein 
the stress relaxation layer (4).
Hertkorn does not explicitly disclose the stress relaxation layer comprises aluminum oxide.
However, Hertkom discloses the stress relaxation layer can be layer composed of ceramic materials such as metal oxides [0019].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the LED in Hertkom such that the stress relaxation layer comprises aluminum oxide since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).

Regarding Claim 18, Hertkorn (Fig. 1A-1B) discloses the method of claim 17, wherein 
the stress relaxation layer (4) 
Hertkorn does not explicitly disclose the stress relaxation layer comprises aluminum oxide.
However, Hertkom discloses the stress relaxation layer can be layer composed of ceramic materials such as metal oxides [0019].
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Hertkom such that he stress relaxation layer comprises aluminum oxide since the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (See MPEP 2144.07).




Regarding Claim 20, Hertkorn (Fig. 1A-1B) discloses the method of claim 14, wherein 
the stress relaxation layer (4) is grown by atomic layer deposition and the n-doped semiconductor material layer (5) is grown by metal organic chemical vapor  deposition (“MOVPE” is a type of MOCVD) in a same deposition chamber (“semiconductor layers are subsequently applied to the etching stop layer 4 by means of MOVPE”) [0057] or in different deposition chambers of a same vacuum cluster tool.
Hertkorn does not explicitly disclose the stress relaxation layer is grown by atomic layer deposition and layers deposited without breaking vacuum.
However, Hertkom discloses depositing layers by means of atomic layer deposition (ALD) or else by metal organic vapor phase epitaxy (MOVPE) with deposition durations of corresponding length to produce a complete layer having a substantially identical layer thickness [0025]. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method in Herkom such that the stress relaxation layer is grown by atomic layer deposition and layers deposited without breaking vacuum in order to produce a complete layer having a substantially identical layer thickness [0025] and to simplify and speed up manufacturing process.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891  

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891